      Case 2:18-cv-05076-MVL-DMD Document 17 Filed 01/28/19 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

PAUL CLARK                                                                CIVIL ACTION

VERSUS                                                                    NO. 18-5076

JIRI JANDA, ET AL.                                                        SECTION "S" (3)

                                            ORDER

       Before the Court is the Motion for Leave of Court to File Counterclaim and Supplemental

and Amending Answer [Doc. #13] filed by defendant Werner Enterprises, Inc. (“Werner”). The

motion is opposed. [Doc. #15]. Having reviewed the pleadings and the case law, the Court rules

as follows.

I.     Factual Background

       The complaint alleges that on or about July 19, 2017, plaintiff Paul Clark, who owned and

was operating his 2005 Nissan Maxima, was traveling westbound in the right lane of I-10. At the

same time, defendant Jiri Janda was driving a 2016 Freightliner truck with an attached trailer in

the same direction but in the middle lane. Janda attempted to change from the middle to the right

lane and entered Clark’s lane of travel, colliding with Clark’s vehicle. The New Orleans Police

Department cited Janda for unreasonable vigilance. Defendant Werner owned the vehicle driven

by Janda, who was in the course and scope of his employment with Werner at the time of the

accident.

       Clark sustained injuries to his neck and back, which require continuing medical care and

treatment. He thus sues in negligence Janda, Werner, and Werner’s liability insurer, Ace American

Insurance Company.
      Case 2:18-cv-05076-MVL-DMD Document 17 Filed 01/28/19 Page 2 of 7




II.    Law and Analysis

       Werner asks the Court for leave to file a counterclaim and an eighth affirmative defense

alleging fraud on the part of Clark. In short, defendant alleges that its investigation has revealed

– and it now believes – that Clark was aware of other similar claims brought by or on behalf of his

neighbors, relatives, and associates involving disputed-liability sideswipe-type collisions with

commercial vehicles; that Clark conspired to cause and/or staged this incident; that on or about

July 19, 2017, he did in fact cause and/or stage this accident; and that he is now presenting a

fraudulent claim arising out of the subject incident.

       For his part, Clark alleges that Werner’s amendment results in an unfair surprise to him

due to the fraudulent claim accusation. He also essentially argues that the amendment is futile

because Werner has failed to plead fraud with particularity, i.e., failed to allege the who, what,

when, where, and how of the fraud. This failure, in turn, does not to give Clark fair notice of the

claims asserted against him to enable him to articulate his responsive pleading. He further contends

that the amendment damages his reputation and that of his attorney, Jason Baer, and is nothing

more than a fishing expedition.

       Federal Rule of Civil Procedure Rule 15(a) allows leave to amend an answer to assert

affirmative defenses. Fed. R. Civ. P. 15(a). Federal Rule of Civil Procedure 13(f) allows leave to

amend an answer to assert omitted counterclaims. Id. 13(f). “The standards for determining

whether leave should be granted under Rule 13(f) to allege an omitted counterclaim are similar to

those under Rule 15(a).” Inline Corp. v. Tricon Rests. Int'l, No. Civ. A. 2002 WL 1331885, at *1

(N.D. Tex. June 14, 2002) (citing 6 CHARLES ALAN WRIGHT, ET AL., FEDERAL

                                                 2
      Case 2:18-cv-05076-MVL-DMD Document 17 Filed 01/28/19 Page 3 of 7




PRACTICE AND PROCEDURE § 1479 at 573-74 (1990) (“Thus, little seems to turn on whether

the amendment is made under Rule 13(f) or Rule 15(a) because using the latter provision's

permissive approach would permit the counterclaim to be added in almost every case under Rule

13(f).”); see also Garcia v. Madison River Commc’ns, L.L.C., Civ. A. No. 02-0015, 2002 WL

1798774, at *2 (E.D. La. Aug. 5, 2002) (“Rule 13 should be read in conjunction with Rule 15 of

the Federal Rules of Civil Procedure.”) (citing Inline Corp., 2002 WL 1331885, at *1). Given the

similarity of the two standards, and that both parties briefed leave to amend under Rule 15(a), the

Court will analyze all of Werner’s proposed amendments under Rule 15(a).

        Rule 15(a) evinces a bias in favor of amendment and requires that leave be granted “freely.”

Chitimacha Tribe of La. v. Harry L. Laws Co., Inc., 690 F.2d 1157, 1162 (5th Cir. 1982). Thus,

leave should not be denied unless there is a substantial reason to do so. Jacobsen v. Osbourne, 133

F.3d 315, 318 (5th Cir. 1998). There is a substantial reason to deny leave to amend if the proposed

amendment would cause undue delay or prejudice to the non-movant, if it is motivated by bad

faith or dilatory motives, if there have been repeated failures to cure deficiencies with prior

amendment, or if the amendment is futile. Foman v. Davis, 371 U.S. 178, 182 (1962).

        The parties concede that there is no undue delay here because Werner filed the motion to

amend on the day of the amendment deadline in the District Court’s scheduling order. Neither do

the parties argue bad faith or dilatory motives or repeated failures to cure earlier amendments.

Clark’s argument here is based on futility, i.e., that Werner has failed to plead fraud with

particularity.



                                                 3
      Case 2:18-cv-05076-MVL-DMD Document 17 Filed 01/28/19 Page 4 of 7




       “It is within the district court’s discretion to deny a motion to amend if it is futile.” Stripling

v. Jordan Prod. Co., 234 F.3d 863, 872-73 (5th Cir. 2000) (citation omitted). Futility in this context

means “that the amended complaint would fail to state a claim upon which relief could be granted

. . . [Thus,] to determine futility, we will apply the same standard of legal sufficiency as applies

under Rule 12(b)(6).” Id. at 873 (quotations and citations omitted); accord Fenghui Fan v. Brewer,

377 Fed. App’x 366, 367 (5th Cir. 2010). “To survive a Rule 12(b)(6) motion to dismiss, the

plaintiff must plead ‘enough facts to state a claim to relief that is plausible on its face.’ ‘Factual

allegations must be enough to raise a right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if doubtful in fact).’” In Re Katrina Canal

Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 547 (2007)) (footnote omitted).

       The futility argument here is based on an affirmative defense and counterclaim in fraud.

The parties do not dispute that Louisiana law applies here in this diversity suit. Boutain v. Radiator

Specialty Co., Civ. A. No. 11-1907, 2011 WL 6130754, at *1 (E.D. La. Dec. 8, 2011). Federal

Rule of Civil Procedure 9(b) imposes a heightened pleading requirement for fraud claims. See id.

The purpose of Rule 9(b) is to “ensur[e] the complaint ‘provides defendants with fair notice of the

plaintiffs' claims, protect[ ] defendants from harm to their reputation and goodwill, reduce[ ] the

number of strike suits, and prevent[ ] plaintiffs from filing baseless claims then attempting to

discover unknown wrongs.’” United States ex. rel. Grubbs v. Kanneganti, 565 F.3d 180, 190 (5th

Cir. 2009) (quoting Melder v. Morris, 27 F.3d 1097, 1100 (5th Cir. 1994)). Under Rule 9(b), a

party alleging fraud or mistake “must state with particularity the circumstances constituting fraud

                                                   4
      Case 2:18-cv-05076-MVL-DMD Document 17 Filed 01/28/19 Page 5 of 7




or mistake.” Fed. R. Civ. P. 9(b). The required conditions of a person's mind, however, may be

alleged generally. Id. For example, the Fifth Circuit “interprets Rule 9(b) strictly, requiring the

plaintiff to specify the statements contended to be fraudulent, identify the speaker, state when and

where the statements were made, and explain why the statements were fraudulent.” Flaherty &

Crumrine Preferred Income Fund, Inc. v. TXU Corp., 565 F.3d 200, 207 (5th Cir. 2009) (citing

Williams v. WMX Techs., Inc., 112 F.3d 175, 177 (5th Cir. 1997)). In other words, “Rule 9(b)

requires ‘the who, what, when, where, and how’ to be laid out.” Benchmark Elecs., Inc. v. J.M.

Huber Corp., 343 F.3d 719, 723 (5th Cir. 2003) (quoting Tel-Phonic Servs., Inc. v. TBS Int'l, Inc.,

975 F.2d 1134, 1139 (5th Cir. 1992)). The requirements of Rule 9(b) are “supplemental to the

Supreme Court's recent interpretation of Rule 8(a) requiring enough facts [taken as true] to state a

claim to relief that is plausible on its face.” Lentz v. Trinchard, 730 F.Supp.2d 567, 579 (E.D. La.

2010) (citing Grubbs, 565 F.3d at 185) (quoting Twombly, 550 U.S. at 570).

       State-law fraud claims, such as those alleged by plaintiffs here, are subject to the pleading

requirements of Federal Rule of Civil Procedure 9(b). Dorsey v. Portfolio Equities, Inc., 540 F.3d

333, 339 (5th Cir. 2008) (explaining that both state-law fraud claims and federal securities claims

are subject to the heightened pleading requirements of Rule 9(b)) (citing Williams v. WMX Techs.,

Inc., 112 F.3d 175, 177 (5th Cir. 1997) (“We see no principled reason why the state claims of fraud

should escape the pleading requirements of the federal rules. . . .”)). Louisiana law defines fraud

as “a misrepresentation or a suppression of the truth made with the intention either to obtain an

unjust advantage for one party or to cause a loss or inconvenience to the other.” La. Civ. Code art.

1953. The elements of a Louisiana fraud or intentional misrepresentation claim are: 1) a

                                                 5
      Case 2:18-cv-05076-MVL-DMD Document 17 Filed 01/28/19 Page 6 of 7




misrepresentation of a material fact; 2) made with intent to deceive; and 3) causing justifiable

reliance with resultant injury. Kadlec Med. Ctr. v. Lakeview Anesthesia Assoc., 527 F.3d 412, 418

(5th Cir. 2008); see also Gonzalez v. Gonzalez, 20 So.3d 557, 563 (La. Ct .App. 2009).

        This Court has reviewed the eighth affirmative defense and the proposed counterclaim and

finds that they satisfy Rule 15 at this time. The counterclaim alleges that Janda experienced no

vehicular impact on the day of the alleged accident and that there was no damage to either Janda’s

or Clark’s vehicle. It alleges that Werner has discovered through investigation that there have

been 30 “similar” accidents that have resulted in litigation against insurance companies. It outlines

the details of the alleged scheme to defraud insurance companies by faking accidents, i.e., how the

plaintiffs perpetrated the alleged fraudulent accidents. Werner also includes a detailed chart that

delineates the plaintiffs in all of the similar lawsuits, counsel for plaintiffs in those lawsuits, when

the accidents allegedly occurred, where they occurred, and what circumstances caused the

underlying accidents. The chart lists 21 of these “similar” accidents. The counterclaim ultimately

alleges that plaintiff here and those in the other 20 lawsuits have fraudulently misrepresented the

occurrence of the underlying vehicular accidents in order to defraud the insurance companies.

        The counterclaim and the accompanying affirmative defense are sufficient under Rule 15.

The allegations are detailed enough to fairly apprise Clark of the claims against him. Clark cannot

cry prejudice here given that he has adequate time within which he can complete discovery before

the discovery deadline of April 19, 2019. This Court cannot say at this time – especially under the

liberal standard of Rule 15 – that the counterclaim fails to state a claim to relief that is plausible



                                                   6
       Case 2:18-cv-05076-MVL-DMD Document 17 Filed 01/28/19 Page 7 of 7




on its face. That is more appropriately the subject of a motion before the District Court after the

parties have conducted some discovery on their claims.

III.   Conclusion

       For the foregoing reasons,

       IT IS ORDERED that the Motion for Leave of Court to File Counterclaim and

Supplemental and Amending Answer [Doc. #13] is GRANTED.

       New Orleans, Louisiana, this 28th day of January, 2019.




                                             DANA M. DOUGLAS
                                             UNITED STATES MAGISTRATE JUDGE




                                                7
